EXHIBIT Pilgrim’s Pride Corporation Second Amendment to Fourth Amended and Restated Secured Credit Agreement This Second Amendment to Fourth Amended and Restated Secured Credit Agreement (herein, the “Amendment”) is entered into as of April30, 2008, among Pilgrim’s Pride Corporation, a Delaware corporation (the “Company”), To-Ricos, Ltd., a Bermuda company (“To-Ricos”), To-Ricos Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”; and together with To-Ricos, the “Foreign Borrowers”; the Company and the Foreign Borrowers collectively, the “Borrowers” and individually, a “Borrower”),the Banks party hereto, and Bank of Montreal aCanadian chartered bank acting through its Chicago branch, as administrative agent for the Banks (the “Agent”). Preliminary Statements A.The Borrowers, the Banks and the Agent are parties to that certain Fourth Amended and Restated Secured Credit Agreement dated as of February8, 2007, as amended (the “Credit Agreement”).All capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Credit Agreement. B.The Borrowers and the Banks have agreed to limit the amount of L/Cs that can be outstanding under the Revolving Credit at any time and to amend the definition of the term “Applicable Margin” contained in Section4.1 of the Credit Agreement and the financial covenants contained in the Credit Agreement, all on the terms and conditions set forth in this Amendment. Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Amendments. Upon satisfaction of all of the applicable conditions precedent set forth in Section2 hereof, the Credit Agreement shall be amended as follows: 1.1.The third sentence of Section1.5(a) of the Credit Agreement shall be amended to read as follows: “The L/Cs shall consist of standby and commercial letters of credit in an aggregate face amount not to exceed $175,000,000 outstanding at any time (excluding the amount of the Bond L/C).” 1.2.Section4.1 of the Credit Agreement shall be amended by adding the following definition thereto in the appropriate alphabetical order: “Second Amendment Effective Date” means May 1, 2008.” 1.3.The definition of the term “Applicable Margin” contained in Section4.1 of the Credit Agreement shall be amended to read as follows: “Applicable Margin” shall mean, (a)during the period commencing on the Second Amendment Effective Date and ending on the date the Agent determines the Applicable Margins based on the Company’s financial statements for its fiscal quarter ending September26, 2009 (the “Pricing Increase Termination Date”), with respect to each type of Loan and the commitment fee described in Column A below, the rate of interest per annum shown in Columns B, C, D, E, F and G below for the range of Leverage Ratio (expressed as a percentage) specified for each Column: A B C D E F G Level I Level II Level III Level IV Level V Level VI Leverage Ratio <45% >45%< 50% >50%< 55% >55%< 60% >60%< 65% >65% Domestic Rate Loans 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% Eurodollar Loans 1.25% 1.50% 1.75% 2.00% 2.25% 2.75% Commitment Fee 0.25% 0.30% 0.35% 0.40% 0.45% 0.50% and (b)from and after the Pricing Increase Termination Date, with respect to each type of Loan and the commitment fee described in Column A below, the rate of interest per annum shown in Columns B, C, D, E and F below for the range of Leverage Ratio (expressed as a percentage) specified for each Column: A B C D E F Level I Level II Level III Level IV Level V Leverage Ratio <45% >45%< 50% >50%< 55% >55%< 60% >60% Domestic Rate Loans 0.0% 0.0% 0.0% 0.0% 0.0% Eurodollar Loans 0.75% 1.00% 1.25% 1.50% 1.75% Commitment Fee 0.175% 0.225% 0.275% 0.325% 0.35% Not later than 5 Business Days after receipt by the Agent of the financial statements called for by Section7.4 hereof for the applicable fiscal quarter, the Agent shall determine the Leverage Ratio for the applicable period and shall promptly notify the Company and the Banks of such determination and of any change in the Applicable Margins resulting therefrom.Any such change in the Applicable Margins shall be effective as of the date the Agent so notifies the Company and the Banks with respect to all Loans outstanding on such date, and such new Applicable Margins shall continue in effect until the effective date of the next quarterly redetermination in accordance with this Section.Each determination of the Leverage Ratio and Applicable Margins by the Agent in accordance with this Section shall be conclusive and binding on the Company and the Banks absent manifest error.From the date hereof until the Applicable Margins are first adjusted pursuant hereto, the Applicable Margins shall be those set forth in LevelIV above. 1.4.Sections7.8, 7.9, 7.11 and 7.12 of the Credit Agreement shall be amended to read as follows: “Section7.8.Leverage Ratio.The Company will not permit its Leverage Ratio at any time to exceed (a)0.70 to 1 at any time from and after the Second Amendment Effective Date through September26, 2009, and (b)0.65 to 1 at any time thereafter. Section7.9.Tangible Net Worth.The Company shall maintain its Tangible Net Worth at all times in an amount not less than (a)$250,000,000 from and after the
